IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,747


EX PARTE MICHAEL LYNN SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 645114 IN THE 185TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Smith v.
Texas, No. 14-96-00862-CR (Tex. App.-Houston [14th Dist.], January 15, 1998, pet. dism'd).  
	Applicant contends that he was denied the opportunity to file a petition for discretionary
review because he was not timely notified of this Court's decision on November 15, 2006, granting
him an out-of-time petition for discretionary review. We find that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth
Court of Appeals in Cause No. 14-96-00862-CR that affirmed his conviction in Case No. 645114
from the 185th Judicial District Court of Harris County. Applicant shall file his petition for
discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: August 22, 2007
Do not publish